Case 1:21-cr-00254-JPW Document1 Filed 09/01/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA —-:-sCR.NO. u:21-cR- 954
v. : (JUDGE W LW )

CHRISTOPHER CERRATO,

Defendant.

. FILE
INDICTMENT HARRIGB OTE PA
THE GRAND JURY CHARGES: SEP 01 2021
Rey 13%
COUNT 1 Deputy Clerk

21 U.S.C. § 841(a)(1)
(Possession with Intent to Distribute
a Controlled Substance-Methamphetamine)
On January 14, 2021 in York County, within the Middle District
of Pennsylvania, the defendant,
CHRISTOPHER CERRATO,
did intentionally and knowingly unlawfully possess with the intent to

distribute 50 grams or more of Methamphetamine, a Schedule II

controlled substance.
Case 1:21-cr-00254-JPW Document1 Filed 09/01/21 Page 2 of 2

All in violation of Title 21, United States Code, Section 841(a)(1)

and (b)(1)(A) (viii).

A TRUE BILL

    

BRUCE D. BRANDLER i
Acting United States Attorney FOREPERSON

o¢ | | Zev

Date

 
